FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                       August 21, 2020

                                                                        Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                           Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-3122

 BOGDANA ALEXANDROVNA
 MOBLEY, a/k/a BOGDANA
 ALEXANDROVNA OSIPOVA,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                              for the District of Kansas
                         (D.C. No. 6:17-CR-10142-EFM-1)
                       _________________________________

Katryna Lyn Spearman (Joshua Sabert Lowther with her on the briefs), of Lowther
Walker LLC, Atlanta, Georgia, for Defendant-Appellant.

Jason W. Hart, Assistant United States Attorney (Stephen R. McAllister, United States
Attorney, with him on the briefs), Wichita, Kansas, for Plaintiff-Appellee.
                        _________________________________

Before HOLMES, SEYMOUR, and PHILLIPS, Circuit Judges.
                  _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________
      In April 2014, a pregnant Bogdana Alexandrovna Osipova1 took her young son

and daughter to Russia, leaving behind ongoing divorce proceedings in Kansas. By

doing so, Osipova deprived Brian Mobley, her soon-to-be ex-husband and the father

of her daughter and unborn child, of his joint-custody rights under the Kansas court’s

temporary custodial order. In Russia, Osipova soon gave birth to a girl and instituted

her own divorce proceedings. The Russian court ordered Mobley to pay monthly

child support. But by then the Kansas court had already awarded Mobley full custody

of their two daughters, and he steadfastly refused Osipova’s requests that he pay the

Russian court-ordered child support. Eventually, in September 2017, Osipova

returned alone to the United States on an ill-fated quest to modify the Kansas order.

The FBI promptly arrested Osipova, and she has been incarcerated since.

      The government prosecuted Osipova for international parental kidnapping,

18 U.S.C. § 1204, and extortionate interstate communications, 18 U.S.C. § 875(b). A

jury convicted Osipova, and the district court sentenced her to three years on her

parental-kidnapping conviction (the statutory maximum) and to seven years on each

of her extortionate-communications convictions, all to run concurrently.

      On appeal, Osipova argues that the federal district judge should have

dismissed the indictment and recused himself from her sentencing. We reject these

arguments. But Osipova also argues that insufficient evidence supports her § 875(b)

convictions and that the court erred by awarding Mobley restitution for attorney’s


      1
         We use the name that Bogdana is currently using, her maiden name, Osipova,
rather than her married name, Mobley, to avoid confusion.
                                           2
fees he incurred attempting to obtain physical custody of their two daughters. On

these arguments, Osipova succeeds. Exercising jurisdiction under 18 U.S.C.

§ 3742(a)(1) and 28 U.S.C. § 1291, we affirm in part and reverse in part. We vacate

Osipova’s § 875(b) convictions and the restitution order, and remand for

resentencing.

                                  BACKGROUND

      Osipova was born in Russia. In 2003, as an adult, she immigrated to New York

where she married. This first marriage ended in a divorce in 2008 but produced a son

over whom Osipova has full custody. In June 2011, Osipova briefly joined the Air

Force Reserve where she met Mobley, her recruiter, and they struck up a romantic

relationship. When the Air Force transferred Mobley to Wichita, Kansas, Osipova

followed, and they married there in January 2013. That same month, they had a

daughter, S.M. But fourteen months later Mobley filed for divorce. The Kansas state

court entered a temporary order awarding the parents joint custody over S.M. Under

this order, Osipova retained the marital residence at Mobley’s expense and Mobley

had to pay child support.

      But Osipova, then about six months pregnant with their second child, did not

want a divorce. According to Mobley, she threatened to return to Russia with S.M. if

he did not drop the divorce. Though Mobley was concerned that Osipova would take

S.M., he proceeded with the divorce. Then, “[o]n or about April 2, 2014,” Osipova,

about seven months pregnant, flew to Russia with S.M. and her son. Appellant’s App.

at 17. About two months later, Osipova gave birth to a girl.

                                          3
      Meanwhile, the Kansas divorce proceedings continued. Two weeks after

Osipova left for Russia (so before she gave birth), the Kansas court held a hearing, at

which Osipova’s counsel was present. The court awarded Mobley full custody of

S.M. And in December 2014, after Osipova gave birth, the court granted the divorce,

awarded Mobley primary physical and sole legal custody of both girls, and ordered

Osipova to return the girls to Mobley’s custody. Osipova did not heed this order. By

then, a Russian court had already granted her a divorce. And, in the spring of 2015,

the Russian court awarded Osipova child support and residential custody of the girls.

      Mobley’s position in the military prevented him from traveling to Russia, so

he tried to establish and maintain a relationship with his daughters via telephone and

video calls. In January 2015, he went to Poland to meet Osipova and the girls at the

Poland–Russia border, but Osipova showed up alone. After this, Mobley continued to

use technology to try to communicate with his daughters—then, a toddler and an

infant—and Osipova conditioned the requested communications on his paying the

Russian court-ordered child support. But Mobley refused to financially support his

daughters unless Osipova returned them to the United States. From November 2016

until her arrest, Osipova denied Mobley direct communication with their daughters.

      In September 2017, Osipova left her children in Russia and traveled to Kansas

to petition the court for sole legal custody of her daughters. The FBI quickly arrested

her on a federal criminal complaint that charged international parental kidnapping,

18 U.S.C. § 1204, for allegedly removing S.M. to and retaining her in Russia. About

two weeks later, a federal grand jury issued an indictment charging a single count,

                                           4
international parental kidnapping. Nine months later, the government filed a five-

count superseding indictment (the “indictment”) that added four counts of

extortionate interstate communications, 18 U.S.C. § 875(b), based on Osipova’s

allegedly threatening to kidnap S.M. (by continuing to retain her in Russia) while

intending both to obstruct Mobley’s parental rights and to extort money or things of

value.

         On the eve of her trial, Osipova moved to dismiss the indictment “because of

its lack of specificity.” Appellant’s App. at 21. The Kansas federal district court

denied Osipova’s motion, concluding that the indictment met the applicable legal

requirements and that Osipova faced no prejudice. So Osipova went to trial,

conceding her guilt on the international-parental-kidnapping count but adamantly

denying any intent to extort money or things of value in exchange for placing S.M. in

Mobley’s physical custody in the United States. Osipova also maintained that her

communications lacked any “threat to kidnap,” an element of the charged

extortionate-communication crime. See 18 U.S.C. § 875(b). The jury returned guilty

verdicts on the international-parental-kidnapping count and on two of the four

extortionate-communication counts. Osipova timely moved the court to acquit her of

the extortionate-communication convictions or, alternatively, to grant a new trial on

those counts (2 and 3), again arguing that her communications lacked any threat to

kidnap and implicitly denying any intent to extort. The relevant communications are

provided here:



                                            5
Count 2 (Skype messages from August 27, 29, and 30, 2015)

      Mobley (August 27): “Can I please Skype with the kids?”
      Osipova: “Can you please pay for the girls’ Montessori class?”
      Mobley: “So you are saying that I cannot see my children unless I give you
               money?”
      Osipova: “So I am saying that we live in Russia. I am 100 percent in
               compliance with Russian court orders, in which I have full custody
               and you have visitation rights. You are also ordered to pay one-
               third of your total income to me as child support for [redacted] and
               [redacted] every month until they reach their 18th birthday. You
               are supposed to start making payments in November of 2014. Now
               is August 2015 and I didn’t receive not one payment from you. You
               missed 10 child support payments by now. And it’s no[t] going to
               go away. It’ll just going to built up! You can and should see your
               children, Brian! You also should start to make child support
               payments ASAP.

      Mobley (August 29): “Can I Skype with the kids?”
      Osipova: “Yes, you can. You can also transfer the child support to my
               PayPal.”
      Mobley: “When can I talk to them?”
      Osipova: “As soon as you’ll start making child support payments.”
      Mobley: “And I told you that I am not sending you a dime until you bring
               them back to the U.S. I am done sending you money.”
      Osipova: “And that’s the answer to your question then.”

      Osipova (August 30): “If you want us back in the U.S. next year, you’ll have
               to provide housing, car, and return all of my furniture, unless you’ll
               decide to buy us a new one, then you can keep mine.”2

Count 3 (Skype message from November 21, 2015):

      Osipova: “We are not going to play your games, Brian. I didn’t hide kids
               from you. You know where we live and you can have relationship
               with them. However, we have only few options that we are going
               to go. Since your children reside in Russia and Russian family court
               appointed for the children certain child support, which you are not

      2
       The record and the government’s exhibit contain no context for this message.
We cannot tell whether Osipova was responding to something Mobley said, or
whether she messaged him this out of the blue after the previous day’s conversation.
Context is important, and we lack it, as did the jury.
                                            6
                 paying for the whole year now, you can go ahead and start honoring
                 the court order and support our children. The second route is that
                 you can figure out and offer your amount of money as a child
                 support for your two daughters that I raise on my very own without
                 a penny from their father (you) the amount that you will be paying
                 every month to raise our daughters. And I don’t care if you save
                 anything and put it in their account for when they grow up. I am
                 talking about child support that you should pay now every month
                 until they reach 18 years old. If we come to an agreement or if you
                 decide to go ahead and honor the Russian child support order we
                 can establish schedule that will be convenient for our daughters and
                 you to Skype on regular basis, maybe meet in Poland every half a
                 year or so, et cetera. And, of course, there is one more route, which
                 is if you decide to neglect our daughters and not be financially
                 involved in theirs upbringing, we will not have any further
                 communication with you. And it will be all your fault. Now I want
                 you to understand that I don’t care which route you choose. I don’t
                 need a penny from you, but your daughters do.”

Appellant’s App. at 116:16–117:1, 117:15–18, 117:21–25, 118:15–23, 119:1–5, 119:16–

120:19 (as read at trial by Mobley) (internal quotation marks omitted). The district court

concluded that, because Osipova sent these messages while retaining S.M. in Russia, a

reasonable jury could conclude that Osipova had communicated a “threat to kidnap,”

which the court had instructed was a threat to “continu[e] to retain [S.M.] outside of the

United States with the intent to obstruct the lawful exercise of parental rights.”3 Id. at 250

& n.5. So the court denied her motions.


       3
         The district court “added a description of kidnapping” to its § 875(b)
instruction that it said it had pulled “largely” from the government’s proposed
instruction. Appellant’s App. at 165:9–10. The government’s proposed instruction
listed as authority Tenth Circuit Criminal Pattern Jury Instructions Nos. 1.39 and
2.37 (2011). See United States’ Proposed Jury Instructions at 8, United States v.
Mobley, No. 17-10142-EFM, 2019 WL 1384294 (D. Kan. Mar. 27, 2019). Tenth
Circuit Criminal Pattern Instruction No. 1.39 defines “interstate and foreign
commerce,” and Instruction No. 2.37 is the § 875(b) instruction. Neither of these
instructions define the term “kidnap,” let alone define it as the government proposed.
                                              7
       Then, about two months before Osipova’s sentencing hearing, her mother sent

the court an e-mail asking whether it had received a letter Osipova had sent it.4 On

March 29, 2019, the judge responded to the mother by e-mail as follows:

              I received the letter, but under our procedures really can only respond
       as the Court to matters filed on the record by her attorney.

              As you know, her sentencing is set for May 20. Her attorneys have
       been told several times that the sentencing will go very differently then
       depending on whether the children are back in the U.S. or not. But I hope
       everyone realizes that once sentencing is pronounced on that date, there is no
       authority to change or modify that sentence later, even if positive
       developments occur thereafter.
Id. at 255. On June 4, 2019, two days before her rescheduled sentencing hearing, Osipova

moved for the judge’s recusal under 28 U.S.C. § 455, arguing that this e-mail was an ex

parte communication violating the Code of Conduct for U.S. Judges Canon 3(A)(4) and

that it evinced the judge’s extreme bias rendering him incapable of treating her fairly.

The court denied the motion, concluding that the e-mail neither evinced bias nor was an




See Tenth Circuit Criminal Pattern Jury Instructions Nos. 1.39, 2.37. Only two
circuits have defined “kidnap” in their § 875(b) pattern jury instructions and, notably,
neither supports the district court’s definition. See Fifth Circuit Criminal Pattern
Instruction No. 2.39 (2019) (“For the definition of ‘kidnap’ see Note to Instruction
No. 2.54 on 18 U.S.C. § 1201(a).”); id. No. 2.54 (“To ‘kidnap’ a person means to
unlawfully hold, keep, detain, or confine the person against his [her] will and without
his [her] consent. Involuntariness or coercion in connection with the victim’s
detention is an essential part of the offense.” (brackets in original)); Eighth Circuit
Criminal Pattern Instruction No. 6.18.875B (2017) (“A person is ‘kidnapped’ when
[he][she] is [kept][confined][detained] without [his][her] consent and transported
across a state line while [kept][confined][detained].” (brackets in original)).
       4
           The record does not include Osipova’s letter.
                                             8
ex parte communication, and that, even if it were an ex parte communication, recusal

would be unwarranted.

      On June 6, the court sentenced Osipova—who had not secured the girls’ return

from Russia in the few weeks after the judge’s warning to her mother that Osipova’s

sentencing “will go very differently” if the girls were not in the United States. The

government requested that the court order Osipova to pay Mobley restitution under

18 U.S.C. § 3663 for his attorney’s fees incurred in his unsuccessful attempt to bring

the girls to the United States. Osipova objected, asserting that the court could not

legally order restitution for these fees, because they were unrelated to the prosecution

or the investigation of her offense. The court overruled her objection, concluding that

the fees “are directly related to the offense of conviction,” and awarded Mobley

$18,100 in restitution for the fees. Appellee’s Suppl. App. vol. I at 174:14–19.

      The government also requested that the court sentence Osipova to 87 months’

imprisonment—the high end of the U.S. Sentencing Guidelines Manual’s advisory

range of 70–87 months.5 Osipova faced a statutory maximum of three years on her

international-parental-kidnapping conviction and of twenty years on her extortionate-

communications convictions. See 18 U.S.C. §§ 875(b), 1204(a). So she asked for a

three-year sentence, arguing that anything beyond that is “overrepresentative”

because “the conduct which constitutes the extortion counts are almost factually the



      5
        At the beginning of the sentencing hearing, Osipova withdrew her objections
to the Guidelines range, so the court adopted the probation officer’s calculation
contained in the presentence investigation report.
                                           9
same as [the] kidnapping.” Appellee’s Suppl. App. vol. I at 222:22–223:1. The court

sentenced Osipova to three years on the international-parental-kidnapping count and

seven years on the extortionate-communication counts, all to run concurrently.

Osipova timely appealed.

                                    DISCUSSION

      Osipova asserts that the district court erred in four ways: (1) by not dismissing

the indictment, (2) by sustaining her extortionate-communications convictions, (3) by

not recusing itself over the e-mail sent to her mother, and (4) by awarding Mobley

restitution for his attorney’s fees. After identifying our standard of review for each

issue, we address the issues in turn.

I.    Standards of Review

      We generally review a district court’s denial of a motion to dismiss an

indictment for an abuse of discretion. See, e.g., United States v. Stevens, 881 F.3d
1249, 1252 (10th Cir. 2018) (quoting United States v. Ambort, 405 F.3d 1109, 1116

(10th Cir. 2005)). But “when the sufficiency of a charge is challenged, we review the

district court’s decision de novo.”6 Ambort, 405 F.3d at 1116 (quoting United States


      6
         Osipova asserts that the district court concluded that “a jury could find [her]
messages to be true threats” under the First Amendment and refused to dismiss the
indictment (a decision we would review de novo). Appellant’s Opening Br. at 8. But
the record belies this assertion. Osipova never raised a true-threat argument in the
district court, and the court did not address the issue. She argued only that the
indictment was not specific enough, and that is the issue the court decided—finding
the indictment sufficient and so refusing to dismiss it. To the extent she means to
raise a forfeited true-threat argument on appeal for the first time, she has waived it by
failing to explain how it survives plain-error review. See United States v. Garcia, 936
F.3d 1128, 1131 (10th Cir. 2019) (stating that arguments not raised before the district
                                           10
v. Giles, 213 F.3d 1247, 1248–49 (10th Cir. 2000)) (internal quotation marks

omitted).

      “We review the sufficiency of the evidence de novo to determine whether a

rational jury could find the defendant guilty beyond a reasonable doubt.” United

States v. Hammers, 942 F.3d 1001, 1012 (10th Cir. 2019) (citation omitted). But to

decide Osipova’s sufficiency-of-the-evidence issue, we must first determine what

constitutes a “threat to kidnap” under § 875(b), a question of statutory interpretation

that we review de novo. See United States v. Sturm, 672 F.3d 891, 897 (10th Cir.

2012) (citation omitted).

      We “review a district court’s denial of a motion to recuse or disqualify a judge

for abuse of discretion.” Mathis v. Huff & Puff Trucking, Inc., 787 F.3d 1297, 1308

(10th Cir. 2015) (citation omitted). “[A] court abuses its discretion only when it

makes a clear error of judgment, exceeds the bounds of permissible choice, or when

its decision is arbitrary, capricious or whimsical, or results in a manifestly

unreasonable judgment.” Id. at 1309 (alteration in original) (citation and internal

quotation marks omitted).

      “We review the legality of a restitution order de novo, which involves

reviewing the underlying factual findings for clear error and the amount of restitution

imposed for abuse of discretion.” United States v. Howard, 887 F.3d 1072, 1077

(10th Cir. 2018) (quoting United States v. Battles, 745 F.3d 436, 460 (10th Cir.


court are forfeited and must meet our plain-error standard, but that failure to argue
for plain error waives the issue (citations omitted)).
                                           11
2014)) (internal quotation marks omitted). Osipova challenges the restitution order

only as a matter of law, waiving any appellate challenge to the underlying factual

findings or to the specific amount imposed (so we do not consider these issues). See,

e.g., Burke v. Regalado, 935 F.3d 960, 1014 (10th Cir. 2019) (“Issues not raised in

the opening brief are deemed abandoned or waived.” (citation and internal quotation

marks omitted)).

II.    The Indictment Is Sufficient.

       Osipova asserts that the indictment is insufficient for not including “the

essential facts of the offense, the means by which [she] allegedly committed the

offense, or an assertion that those means were unknown to the Government[.]”

Appellant’s Opening Br. at 11. “We test the indictment solely on the basis of the

allegations made on its face, and such allegations are to be taken as true.” Ambort,
405 F.3d at 1116 (quoting United States v. Reitmeyer, 356 F.3d 1313, 1316–17 (10th

Cir. 2004)) (internal quotation marks omitted). “[T]he question is not whether the

government has presented sufficient evidence to support the charge, but solely

whether the allegations in the indictment, if true, are sufficient to establish a violation

of the charged offense.”7 United States v. Todd, 446 F.3d 1062, 1068 (10th Cir. 2006)

(citations omitted).

       We apply a two-part test to determine the indictment’s sufficiency:



       7
       In this Part, we are deciding only whether the indictment suffices under the
government’s definition of § 875(b)’s “threat to kidnap.” We later decide whether the
government has properly charged a crime with this definition. See infra Part III.
                                            12
       “First, the indictment must contain the elements of the offense and
       sufficiently apprise the defendant of what [s]he must be prepared to meet;
       second, it must be such as to show to what extent [s]he may plead a former
       acquittal or conviction as a bar to further prosecution for the same cause.”

United States v. Wells, 873 F.3d 1241, 1254 (10th Cir. 2017) (quoting United States v.

Berres, 777 F.3d 1083, 1089 (10th Cir. 2015)). “[W]here the indictment quotes the

language of a statute and includes the date, place, and nature of illegal activity, it ‘need

not go further and allege in detail the factual proof that will be relied upon to support the

charges.’” United States v. Redcorn, 528 F.3d 727, 733 (10th Cir. 2008) (quoting United

States v. Dunn, 841 F.2d 1026, 1029 (10th Cir. 1988)).

       Here, Count 1 of the indictment alleges:

       On or about April 2, 2014, and continuing through the date of the filing of
       this Indictment, in the District of Kansas and elsewhere, the defendant . . .
       removed a child from the United States and retained a child outside the
       United States with intent to obstruct the lawful exercise of another’s parental
       rights, in violation of Title 18, United States Code Section 1204.

Appellant’s App. at 17. Count 2 alleges:

       Between August 27 and August 30, 2015, as part of the continuing offense
       in Count 1, the defendant . . . transmitted in interstate and foreign commerce
       a communication containing a threat to kidnap, that is, to continue to retain
       a child outside the United States with the intent to obstruct the lawful exercise
       of another’s parental rights, and the defendant did so with the intent to extort
       from any person any money or thing of value, in violation of Title 18, United
       States Code Section 875(b).
Id. at 18. Counts 3 through 5 are identical to Count 2 in their allegations except for the

alleged date of the offense. See id. at 18–19 (count 3 charging “On or about

November 21, 2015”), 19 (count 4 charging “On or about December 17, 2015”), 19–20

(count 5 charging “On or about December 5–6, 2016”).


                                              13
       As Osipova concedes, the indictment includes the elements of the offenses

charged. The first count’s language is nearly identical to that of the international-

parental-kidnapping statute. See 18 U.S.C. § 1204(a). Counts 2 through 5 track the

extortionate-communications statute except for (erroneously, as later discussed)

defining kidnap as “to continue to retain a child outside the United States with the

intent to obstruct the lawful exercise of another’s parental rights.” Compare

Appellant’s App. at 18–20, with 18 U.S.C. § 875(b). The indictment “contains the

date, place, and nature of the charged illegal activity. It is thus entirely sufficient to

give [Osipova] fair notice and enable [her] to determine whether to raise a double

jeopardy defense.” Redcorn, 528 F.3d at 734. That is all the law requires. See id.

Osipova’s argument to the contrary is unavailing.

       Osipova argues that the parental-kidnapping count lacks specificity because it

excludes the name of the removed child, the means of removal (or that the means were

unknown to the government), the location to which Osipova removed the child, the

person whose parental rights she intended to obstruct, and the basis of that person’s

acquiring parental rights. Likewise, she argues that the extortionate-communications

counts lack specificity because they exclude the location from which she sent the alleged

threats, the location at which the alleged threats were received, the means of sending the

alleged threats, the language of the alleged threats, the name of the retained child, the

location at which she retained the child, the person to whom she sent the threats, the

person whose rights she intended to obstruct, and the basis of that person’s acquiring

parental rights. Osipova’s argument for more specificity, however, amounts to a request

                                             14
for the facts that the government would rely on to support the charges. Our precedent is

clear that the indictment is sufficient without such factual proof. Redcorn, 528 F.3d

at 733 (citation omitted).

       Moreover, Osipova has not claimed prejudice from any lack of specificity in

the indictment. In fact, her counsel admitted at the motion hearing that “[t]here’s

litigation history which would put [Osipova] and her attorneys on notice what she’s

to defend.” Appellee’s Suppl. App. vol. I at 45:3–5. “[I]nadequacy of an indictment

requires reversal only if it prejudiced the defendant.” United States v. Harrold, 796
F.2d 1275, 1278 (10th Cir. 1986) (citation omitted); see also United States v. Doe,

572 F.3d 1162, 1175 (10th Cir. 2009) (applying harmless-error review). We thus

affirm the district court’s denial of Osipova’s motion to dismiss the indictment.

III.   Osipova’s 18 U.S.C. § 875(b) Convictions Rest on an Erroneous
       Interpretation of the “Threat to Kidnap” Element.

       Osipova asserts that the government failed to introduce sufficient evidence to

sustain her extortionate-communication convictions—particularly that the

government failed to prove that she made a threat to kidnap. She first argues that her

messages to Mobley did not communicate a threat to continue to retain S.M. outside

the United States,8 because she never offered to return S.M. to the United States. This

argument assumes, however, that the district court’s definition of “kidnap” was




       8
        The district court instructed the jury that under § 875(b), “[t]o ‘kidnap’ any
person includes continuing to retain them outside of the United States with the intent
to obstruct the lawful exercise of parental rights.” Appellant’s App. at 187:19–21.
                                            15
correct, i.e., that § 875(b)’s use of “kidnap” encompasses the decades-later-enacted

separate § 1204 crime of “international parental kidnapping.”

      But noting the exclusion of parental kidnapping from the federal kidnapping

statute, 18 U.S.C. § 1201,9 we questioned at oral argument whether § 875(b)’s

“kidnap” is so malleable. We thus ordered supplemental briefing on that general

question. In her supplemental brief, Osipova asserts that “applying the ordinary-

meaning canon of statutory interpretation” to § 875(b)’s “kidnap” shows that it “does

not include parental retention.” Appellant’s Suppl. Br. at 1. The government responds

that “the plain language” of § 875(b) indicates otherwise, with no “exceptions or

exclusions for certain perpetrators or victims.”10 Appellee Suppl. Resp. Br. at 1–2.

But the government does not cite a single case involving a prosecution for a threat to

kidnap under § 875(b) based on an “international parental kidnapping” under § 1204;

a single case or pattern jury instruction using its definition of “kidnap” in a

prosecution under § 875(b); or a single case involving a § 875(b) charge involving an




      9
        Section 1201 applies to “[w]hoever unlawfully seizes, confines, inveigles,
decoys, kidnaps, abducts, or carries away and holds for ransom or reward or
otherwise any person, except in the case of a minor by the parent thereof, when” one
of the various jurisdictional hooks is satisfied. (emphasis added).
      10
          The government ignores that § 875(b) uses the undefined term “kidnap,”
which itself could contain exclusions. For example, the Sixth Circuit has concluded
that a father could not be charged under § 875(c) (identical to § 875(b) except there is
no intent-to-extort requirement) because he could not “legally be charged with
kidnapping under state or federal law,” meaning his threat to take his child was not a
“threat to kidnap[.]” United States v. Landham, 251 F.3d 1072, 1081 (6th Cir. 2001).
                                           16
intent to extort money based on a demand for child support or restoration of property

sold as part of a divorce proceeding. Nor have we found any.

      Though Osipova did not challenge the district court’s and government’s

interpretation of § 875(b)’s “kidnap” until her supplemental brief, we nonetheless

review this interpretation. Osipova has asserted from the beginning that the

government could not and did not prove that she communicated any threat to kidnap

S.M. under the district court’s and government’s interpretation. See, e.g., Appellant’s

App. at 214:24–217:24 (closing argument), 240–42 (motion for judgment of

acquittal). And the government has contended that it could and did meet its burden to

show that Osipova communicated such a threat. See, e.g., id. at 206:10–208:25

(closing statement); Br. for Appellee at 18–20. Thus, we have before us “a real case

and controversy extending” to the issue whether the government produced sufficient

evidence of § 875(b)’s “threat to kidnap” element11 to uphold Osipova’s convictions.

U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 446 (1993).

And “[w]hen an issue or claim is properly before the court, the court is not limited to

the particular legal theories advanced by the parties, but rather retains the

independent power to identify and apply the proper construction of governing law.”

Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991) (citing Arcadia v. Ohio

Power Co., 498 U.S. 73, 77 (1990)). Here, the meaning of “kidnap” under § 875(b) is


      11
        In conducting our sufficiency-of-the-evidence review, we must “determine
whether a rational trier of fact could have found ‘the essential elements of the crime
beyond a reasonable doubt.’” United States v. Winder, 557 F.3d 1129, 1137 (10th
Cir. 2009) (quoting United States v. Bowen, 527 F.3d 1065, 1076 (10th Cir. 2008)).
                                           17
“an issue ‘antecedent to . . . and ultimately dispositive of’ the dispute before” us, so

we may consider it despite the parties’ failure to address it until we ordered

supplemental briefing. U.S. Nat’l Bank of Or., 508 U.S. at 447 (omission in original)

(quoting Arcadia, 498 U.S. at 77; and citing Cardinal Chem. Co. v. Morton Int’l,

Inc., 508 U.S. 83, 88 n.9 (1993)).

      So we turn to determining whether the word “kidnap” as used in § 875(b)

encompasses “international parental kidnapping” under § 1204. We begin our

analysis by examining the plain text of § 875(a)–(c), § 1201, and § 1204 to interpret

§ 875’s “kidnap” “with a view to [its] place in the overall statutory scheme” and “in

light of the purposes Congress sought to serve.” Been v. O.K. Indus., 495 F.3d 1217,

1227 (10th Cir. 2007) (citations and internal quotation marks omitted). “[I]t’s a

‘fundamental canon of statutory construction’ that words generally should be

‘interpreted as taking their ordinary, contemporary, common meaning . . . at the time

Congress enacted the statute.’” Wis. Cent. Ltd. v. United States, 138 S. Ct. 2067,

2074 (2018) (omission in original) (quoting Perrin v. United States, 444 U.S. 37, 42

(1979)). But “where a federal criminal statute uses a common-law term of established

meaning without otherwise defining it, the general practice is to give that term its

common-law meaning,” Moskal v. United States, 498 U.S. 103, 114 (1990)

(alteration, citation, and internal quotation marks omitted), unless Congress has

instructed us otherwise, see Morissette v. United States, 342 U.S. 246, 263 (1952).

“The plain meaning of legislation should be conclusive, except in the ‘rare cases [in

which] the literal application of a statute will produce a result demonstrably at odds

                                           18
with the intentions of its drafters.’” United States v. Ron Pair Enters., 489 U.S. 235,

242 (1989) (alteration in original) (quoting Griffin v. Oceanic Contractors, Inc., 458
U.S. 564, 571 (1982)).

      We start with the language from the statute of the two disputed convictions:

      (a) Whoever transmits in interstate or foreign commerce any communication
          containing any demand or request for a ransom or reward for the release
          of any kidnapped person, shall be fined under this title or imprisoned not
          more than twenty years, or both.

      (b) Whoever, with intent to extort from any person, firm, association, or
          corporation, any money or other thing of value, transmits in interstate or
          foreign commerce any communication containing any threat to kidnap
          any person or any threat to injure the person of another, shall be fined
          under this title or imprisoned not more than twenty years, or both.

      (c) Whoever transmits in interstate or foreign commerce any communication
          containing any threat to kidnap any person or any threat to injure the
          person of another, shall be fined under this title or imprisoned not more
          than five years, or both.

18 U.S.C. § 875(a)–(c).12 The meaning of “kidnap” is not plain from this text alone. And

Congress did not define “kidnap” in § 875 or in chapter 41, which houses § 875.

      “Kidnap” had an established meaning at common law. It “meant to take and

carry away any person by force and against his will.” United States v. Marx, 485 F.2d
1179, 1186 (10th Cir. 1973); see also United States v. Young, 512 F.2d 321, 323 (4th

Cir. 1975) (“[A]t common law ‘kidnap’ meant to take and carry a person by force and

against his will.”). So unless Congress has instructed otherwise, we ascribe that

meaning to § 875’s use of the term. See, e.g., Moskal, 498 U.S. at 114; Morissette,




      12
           We omit subsection (d) because it does not use the term “kidnap.”
                                           19
342 U.S. at 263. We now turn to the legislative history and § 875’s role in the

“overall statutory scheme” to determine if Congress has instructed otherwise.

      A.     The Common Heritage of §§ 875 and 1201

      The following discussion shows that Congress enacted as companions the

predecessors and present versions of § 875, the extortionate-communications statute,

and § 1201, the federal kidnapping statute. To demonstrate this, we first examine the

history of § 1201’s and § 875’s enactments. Then, we use this history to help us

interpret the statutory language Congress used in § 875.

      In 1932, Congress enacted 18 U.S.C. § 408a, the first statutory predecessor to

§ 1201, in response to the Lindbergh kidnapping.13 See Act of June 22, 1932, ch. 271,

47 Stat. 326 (codified at 18 U.S.C. § 408a) (current version at 18 U.S.C. § 1201);

Chatwin v. United States, 326 U.S. 455, 463 (1946). As the Supreme Court observed:

      Kidnaping by that time had become an epidemic in the United States.
      Ruthless criminal bands utilized every known legal and scientific means to
      achieve their aims and to protect themselves. Victims were selected from
      among the wealthy with great care and study. Details of the seizures and
      detentions were fully and meticulously worked out in advance. Ransom was
      the usual motive.




      13
          On March 1, 1932, Charles Augustus Lindbergh Jr., the son of the famous
aviator, was stolen from his crib in his second-floor bedroom. See Lindbergh
Kidnapping, FBI, https://www.fbi.gov/history/famous-cases/lindbergh-kidnapping
(last visited Aug. 3, 2020). A search of the scene revealed, among other clues, a
$50,000-ransom note and a broken ladder. Id. Two months and twelve ransom notes
later, the baby’s body was found. Id. He apparently died the night he was kidnapped.
Id.; see also Kidnapping and Trial, Minn. Historical Soc’y, https://www.mnhs.org/
lindbergh/learn/kidnapping (last viewed Aug. 3, 2020).
                                          20
Chatwin, 326 U.S. at 462–63. So Congress enacted the Lindbergh Act “to cover every

possible variety of kidnaping followed by interstate transportation,” id. at 463, and to

provide a federal criminal remedy for the physical harm and violence involved in

kidnapping for ransom, see, e.g., Amendments to the Federal Kidnaping Statute:

Hearings on H.R. 4191 and H.R. 8722 Before the Subcomm. on Crime of the H. Comm.

on the Judiciary, 93d Cong. 13, 20–21 (1974) (discussing the legislative history of the

Lindbergh Act).

       The Act applied to “[w]hoever shall knowingly transport or cause to be

transported, or aid or abet in transporting, in interstate or foreign commerce, any

person who shall have been unlawfully seized, confined, inveigled, decoyed,

kidnaped, abducted, or carried away by any means whatsoever and held for ransom or

reward[.]” Act of June 22, 1932, ch. 271, 47 Stat. 326. This plain language leads us

to two conclusions. First, that Congress adopted the common-law meaning of

“kidnap” in using that single term in the Act. See Morissette, 342 U.S. at 263. This is

because “kidnap” had an established meaning at common law and because Congress

did not instruct us otherwise. See id. Moreover, the common-law meaning, “to take

and carry away any person by force and against his will,” does not render any of the

other delineated means superfluous. Marx, 485 F.2d at 1186; see also, e.g., TRW Inc.

v. Andrews, 534 U.S. 19, 31 (2001) (“It is ‘a cardinal principle of statutory

construction’ that ‘a statute ought, upon the whole, to be so construed that, if it can

be prevented, no clause, sentence, or word shall be superfluous, void, or

insignificant.’” (quoting Duncan v. Walker, 553 U.S. 167, 174 (2001))).

                                             21
      And second, though Congress used the common-law meaning of “kidnap” in

the Act, its use of other culpable acts listed in § 408a’s verb string criminalized much

more than common-law “kidnap.” See Act of June 22, 1932, ch. 271, 47 Stat. 326.

Congress’s delineation of alternative means of establishing a single element of the

§ 408a offense shows that Congress considered any one of these means to constitute,

in a more general sense, a “kidnapped person.” See United States v. Gillis, 938 F.3d
1181, 1204 (11th Cir. 2019) (determining that § 1201(a) provides “several methods

of violating the statute [that] are all factual means of accomplishing ‘kidnapping’

rather than separate elements creating several distinct kidnapping offenses” (citations

omitted)). This conclusion is plain from the text. But we gain further support from

Congress’s having titled § 408a “Kidnaped persons; transportation, etc., of persons

unlawfully detained,” 18 U.S.C. § 408a (1934) (bold removed); referring to it as “the

kidnaping bill,” 75 Cong. Rec. 13,282 (1932); and enacting it to enable the

apprehension of kidnappers who take their victims across state lines, 75 Cong. Rec.

13,284 (1932). See also 78 Cong. Rec. 8,127 (1934) (referring to § 408a as “the act

forbidding the transportation of kidnaped persons in interstate commerce”); Chatwin,
326 U.S. at 463 (recognizing that Congress used “[c]omprehensive language . . . to

cover every possible variety of kidnaping followed by interstate transportation”).

      Though a prosecutor might have thought this first delineation of “kidnapped

person” expansive enough to cover parental kidnappings, Congress’s hinging the

crime on being held for ransom or reward would have compromised that notion. See

United States v. Acevedo, 824 F.3d 179, 185 (1st Cir. 2016) (noting that “a parent

                                          22
abscond[ing] across state lines with his child in violation of a custody order” is a type

of kidnapping “inherently unlikely to involve ransoms”); United States v. Boettcher,

780 F.2d 435, 436 (4th Cir. 1985) (“The obvious purpose of such restricted scope for

that crime (‘for reward or ransom’) was to eliminate from the statute’s coverage the

kidnaping, conspiracy to kidnap or aiding and abetting in the kidnaping by a parent

of his or her child.”). Further, in the House debate over the Act, a Representative

recognized this possibility: “I do not believe it is intended or desired to include

punishment for kidnaping in cases where a mother or a father has taken a child away

where there has been a divorce, or something of that kind. I hope an amendment

providing for this will be included in the bill.” 75 Cong. Rec. at 13,286 (1932). He

remarked that the Act was meant “to provide the severest punishment for people who

kidnap and carry off people from one State to another for ransom, for money.” Id. at

13,296. He opined, “There is not anybody who would want to send a parent to the

penitentiary for taking possession of his or her own child, even though the order of

the court was violated and it was a technical kidnaping.” Id.

      In 1934, apparently to eliminate any possibility of such a prosecution,

Congress amended the Act. After “and held for ransom or reward,” Congress added

an exclusion: “or otherwise, except, in the case of a minor, by a parent thereof[.]”14



      14
        The House Committee on the Judiciary recommended adding this language,
because it “will extend Federal jurisdiction under the act to persons who have been
kidnaped and held, not only for reward, but for any other reason, except that a
kidnaping by a parent of his child is specifically exempted.” H.R. Rep. No. 1457, at 2
(1934).
                                           23
Act of May 18, 1934, ch. 301, 48 Stat. 781 (codified at 18 U.S.C. § 408a (1934)

(current version at 18 U.S.C. § 120115); see also Gooch v. United States, 297 U.S.
124, 129 (1936) (noting the exclusion “indicate[s] legislative understanding that,”

without it, “a parent, who carried his child away because of affection, might subject

himself to condemnation of the statute” (citation omitted)). That same day, Congress

enacted a new statute—the first statutory predecessor to § 875—applying to

      whoever, with intent to extort from any person, firm, association, or
      corporation any money or other thing of value, shall transmit in interstate
      commerce, by any means whatsoever, any threat (1) to injure the person,
      property, or reputation of any person, or (2) to kidnap any person, or (3) to
      accuse any person of a crime, or (4) containing any demand or request for a
      ransom or reward for the release of any kidnaped person[.]

Act of May 18, 1934, ch. 300, 48 Stat. 781 (codified at 18 U.S.C. § 408d (1934)) (current

version at 18 U.S.C. § 875).

      The House considered and passed in succession both statutes on the same day.

See 78 Cong. Rec. 8,127–28 (1934). In fact, the House considered them “kindred

bills, known as the ‘crime bills[.]’” Id. at 8,775 (discussing, among other bills,

S. 2252, “to amend the act forbidding the transportation of kidnaped persons in

interstate commerce,” and S. 2249, the extortionate-communications bill). And

Congress designed § 408d “to bolster up the Patterson Act passed in 1932, which

makes it a Federal offense to transmit threats through the mail with intent to extort


      15
          Congress amended § 1201 in 1993 to define “parent”: “As used in this
section, the term ‘parent’ does not include a person whose parental rights with
respect to the victim of an offense under this section have been terminated by a final
court order.” Violent Crime Control and Law Enforcement Act of 1994, Pub. L. No.
103-322, sec. 320924, 108 Stat. 1796, 2131 (codified at 18 U.S.C. § 1201(h)).
                                           24
any money or other thing of value” and extended federal control “over kidnapers.” Id.

at 6,855. Congress’s considering § 408d contemporaneously with the parental-

kidnapping exclusion and designing § 408d as a companion to § 408a underscores

that Congress intended § 408d’s “kidnap” to match the broad concept of kidnapping

it criminalized in § 408a. See United States v. Jackson, 180 F.3d 55, 70 (2d Cir.),

reh’g granted on other grounds, 196 F.3d 383 (2d Cir. 1999) (“Given Congress’s

contemporaneous consideration of the predecessors of § 875(d) and the Hobbs Act,

both of which focused on extortion, we infer that Congress’s concept of extortion

was the same with respect to both statutes.”). Moreover, in 1948, when Congress

revised Title 18 and moved § 408a to § 1201 and § 408d to § 875, Congress did not

substantively change the statutes. See H.R. Rep. No. 152, at A67, A89–90 (1945). So,

like § 408a and § 408d, § 1201 and § 875 are companions.

      We thus conclude that Congress intended “kidnap” in § 875 to reference the

broader definition of “kidnap”16 it created in § 1201 and did not use the term in its


      16
         Congress initially focused the Lindbergh Act on the transportation of a
kidnap victim in interstate or foreign commerce. But in 1972, Congress amended the
Act to make the kidnap itself the focus. See Amendments to the Federal Kidnaping
Statute: Hearings on H.R. 4191 and H.R. 8722 Before the Subcomm. on Crime of the
H. Comm. on the Judiciary, 93d Cong. 29 (1974). In considering this amendment,
Congress recognized that the term “kidnap[] has acquired a general meaning
sufficient to encompass the operative term ‘seizes’, ‘confines’, etc.” Id. at 30
(quoting H. Rep. 92-1208, at 16 (1972)). But Congress nonetheless retained these
operative terms. Id. These terms, combined with the intent “for ransom or reward or
otherwise . . . , except in the case of a minor by the parent thereof,” have triggered
the “kidnap” element of the Lindbergh Act since 1934, regardless of the Act’s focus.
See 18 U.S.C. § 1201 (1972); 18 U.S.C. § 408a (1934); see also Gillis, 938 F.3d at
1203–04 (determining that this language provides several means of accomplishing
“kidnapping”).
                                           25
strict, common-law sense.17 As companion statutes, § 875 and § 1201 must work

together and not hinder the other. Imputing only the common-law definition of

“kidnap” to § 875 as we did to “kidnap” in § 1201’s verb string would undermine the

work Congress put into broadening the crime in § 1201. So, instead, § 875’s “kidnap”

must incorporate Congress’s generalized “kidnap” set out in § 1201’s verb string.

And, as seen, the plain language and legislative history of § 1201 shows Congress’s

intent to exclude parents from federal criminal sanctions for kidnapping and for

threatening to kidnap their children.18 See also Boettcher, 780 F.2d at 437 (stating

that, in enacting § 1201, “Congress never intended to expose parents kidnaping their

own minor child to criminal sanctions”). The same must hold true for § 875’s

“kidnap.”




      17
         We note that even had Congress adopted the common-law definition,
Osipova’s messages would not have communicated a threat to kidnap, because she
did not threaten to take S.M. against her will. When Osipova sent the messages, she
had already taken S.M. to Russia and thus could not have threatened to take and carry
away S.M. against S.M.’s will. Nor does anything indicate that Osipova could or did
forcefully remove the fourteen-month-old S.M. to Russia.
      18
         The government asserts that Congress’s reference to § 1201 in 18 U.S.C.
§ 878 (another threat/extortion statute) and not in § 875 indicates Congress did not
intend to include § 1201’s parental-kidnapping exception in § 875. We see no such
intent. Section 878 also references two other statutes to encompass those that, like
§ 1201, protect foreign officials, official guests, and internationally protected
persons. These references easily delineate all the conduct Congress wanted § 878 to
cover. Such references would not benefit the less-expansive § 875, especially because
Congress enacted its predecessor as a companion to the Lindbergh Act.
                                          26
      B.     Section 875 Does Not Incorporate § 1204’s or the Government’s
             Definitions of International Parental Kidnapping.

      In 1993, Congress passed the International Parental Kidnapping Crime Act of

1993, a statute meant “to deter the removal of children from the United States to

foreign countries in order to obstruct parental rights.” See H.R. Rep. 103-390, at 1

(1993). This statute created a new federal felony offense to work in tandem with the

Hague Convention on International Parental Child Abduction and to make it easier

for a left-behind parent to obtain the abducted child’s return from countries that are

not signatories to the Convention. Id. at 3. But it left the Convention as “the option of

first choice.” Id. at 5. The statute covers “[w]hoever removes a child from the United

States, or attempts to do so, or retains a child (who has been in the United States)

outside the United States with intent to obstruct the lawful exercise of parental

rights[.]” § 1204(a).19 This definition of “international parental kidnapping” (as the

government expanded in the indictment to include “continuing to retain”20) is what

the government seeks to transplant into § 875(b)’s “threat to kidnap” element. But, as

shown in the last section, injecting the separate crime of “international parental

kidnapping” into § 875(b)’s “kidnap” would unmoor the federal crime of kidnapping

from its understood meaning since 1934 when Congress specifically excluded




      19
          We note that, unlike § 1201, § 1204 uses the word “kidnap” only in its title,
not in its text, though both statutes are in the kidnap portion of the Code.
      20
         Section 1204 does not say “continue to retain.” The government makes no
attempt to justify its revision of the statute to produce its definition of “kidnap.”
                                           27
parental kidnapping.21 See supra Section III.A. And incorporating § 1204(a)’s

definition of “international parental kidnapping (let alone the government’s expanded

definition) into § 875(b)’s use of “kidnap” would lead to absurd results.

      First, we read § 1204 as providing three means of accomplishing “international

parental kidnapping” and not three elements, namely, the means of (1) removal,

(2) attempted removal, and (3) retention. See United States v. Nixon, 901 F.3d 918,

921 (7th Cir. 2018) (agreeing with the district court’s conclusion that “§ 1204(a)

states multiple ways of committing a single crime”).22 At the start of the trial,

Osipova’s counsel admitted that Osipova had illegally removed S.M. to Russia.

Appellant’s App. at 75:12–16 (“The evidence in this case will show that on April the

2nd of 2014, [Osipova] took her and Mr. Mobley’s minor child [S.M.] outside of the

United States and retained the child outside of the United States, in Russia, where she

is from, in violation of a court order.”). Thus, as we explain next, the jury had no


      21
         The government asserts that we should not “disturb [our] previous
conclusion that the common usage of ‘kidnapping’ would encompass the taking of
children without the consent of the other parent.” Appellee Suppl. Resp. Br. at 9
(citing Anderson v. Cramlet, 789 F.2d 840, 844 (10th Cir. 1986)). But it cites
Anderson, a defamation case that examined the plain (not the legal) meaning of
“kidnapping” and acknowledged that the term has “assumed a non-legal connotation”
“in the area of child custody[.]” 789 F.2d at 844. We thus do not find Anderson
illuminating for interpreting the meaning of § 875(b)’s “kidnap.” And even if we
adopted Anderson’s definition of kidnap for § 875(b)’s purposes, we would still
vacate Osipova’s § 875(b) convictions because her messages did not threaten to take
S.M. without Mobley’s consent—she already had S.M. when she sent the messages.
See id.
      22
         In reaching the conclusion that § 1204(a) provides three means of a single
crime, Judge Easterbrook followed the Supreme Court’s framework given in Mathis
v. United States, 136 S. Ct. 2243 (2016).
                                           28
reason to consider whether Osipova had violated § 1204(a) by a second means, that

is, by unlawfully retaining S.M. in Russia.

      We interpret the retention means of the international-parental-kidnapping

offense as mapping “retention” as used in the Hague Convention, which applies when

a parent holds the child beyond the time the left-behind parent was legally entitled to

the child’s return. See, e.g., de Silva v. Pitts, 481 F.3d 1279, 1282, 1285 (10th Cir.

2007) (Hague Convention case analyzing a father’s retention of his son past the

agreed-to summer visit); Elisa Pérez-Vera, Explanatory Report, in 3 Acts and

Documents of the Fourteenth Session, Child Abduction 426, 458–59 ¶ 108 (1980)

(stating that the time limit begins to run in retention cases on the date “on which the

child ought to have been returned to its custodians or on which the holder of the right

of custody refused to agree to an extension of the child’s stay”). Thus, the “retains a

child” means of international-parental-kidnapping is not in play when the parties

agree that a parent has unlawfully removed a child from the United States.

      Second, kidnapping is a unitary crime that continues until the victim is free.

United States v. Rodriguez-Moreno, 526 U.S. 275, 281 (1999). It makes no sense to

treat a “threat to kidnap,” which implies that the kidnapping has not yet occurred, as

a “threat to continue to retain,” which means the kidnapping has happened and is

ongoing. So the government’s definition is at odds with § 875(b)’s plain language.

An ongoing kidnapping, even one under § 1201, fits only under § 875(a).

      Third, if we accepted the government’s definition of § 875(b) “kidnap” as

“continuing to retain [a person] outside of the United States with the intent to

                                           29
obstruct the lawful exercise of parental rights,” Appellant’s App. at 187:19–21, we

would render § 875(a) superfluous, at least in this instance. As noted, § 875(a) covers

communications that contain “any demand or request for a ransom or reward for the

release of any kidnapped person[.]” If a threat to continue to retain one’s child absent

receiving extorted money fits under § 875(b), then why have § 875(a)?23 We should

avoid reading a statute in a way that would render Congress’s language superfluous.

E.g., TRW Inc., 534 U.S. at 31.

      Finally, the statutes’ disparate penalties underscore the absurdity in adopting

the government’s definition of “kidnap.” Section 875(b) provides that the defendant

“shall be fined” or “imprisoned not more than twenty years, or both.” This makes

sense when read together with § 1201, which for completed kidnappings provides a

more severe penalty. See § 1201 (providing for “imprisonment for any term of years

or for life”). But this proportionality is lost when the government seeks to apply

§ 875(b) to § 1204, which caps any term of imprisonment at three years. We see no

merit in the government’s position that Congress capped imprisonment for a parental

kidnapping at three years but provided a twenty-year maximum under § 875(b) for

merely threatening to commit that offense. This absurdity strengthens our conclusion




      23
          Obviously, the government could not prosecute under subsection (a),
because no one could sensibly consider Osipova’s requests for child support for S.M.
as a ransom for her release. But the unavailability of subsection (a) does not make
subsection (b) available. As discussed, subsection (b) concerns threats to kidnap. We
reject the government’s attempt to morph subsection (b) into something it is not—a
hybrid of a threat to kidnap someone already kidnapped.
                                          30
that Congress intended to exclude parental kidnapping from § 875(b)’s “threat to

kidnap.”

      We thus conclude the government obtained the § 875(b) convictions against

Osipova by using an invalid definition of “kidnap.” Because Osipova could not

legally be charged for kidnapping under § 1201, the threat-to-kidnap element of

§ 875(b) is not met. Osipova’s convictions on counts 2 and 3 cannot stand; we vacate

these convictions and remand for resentencing on count 1.

IV.   The Court’s E-Mail to Osipova’s Mother Does Not Require Recusal.

      Osipova argues that the district judge’s e-mail to her mother required his

recusal, because it was an ex parte communication violating the Judicial Code of

Conduct and evinced his bias against Osipova. The government contends that

Osipova has waived this argument, because she invited any error by “repeatedly

[seeking] to engage the trial court in ex parte communications.” Br. for Appellee

at 24. We need not resolve the waiver issue, however, because Osipova’s

disqualification argument fails on the merits. Further, “[w]e believe that it is

especially appropriate to reach the merits of this issue because recusal-based

arguments uniquely implicate the integrity of the justice system.” Wells, 873 F.3d

at 1250 (citation omitted). We thus exercise our discretion to bypass the waiver issue

and reach the merits of Osipova’s argument for recusal.

      Osipova moved for recusal under 28 U.S.C. § 455, which requires that a judge

recuse from “any proceeding in which his impartiality might reasonably be

questioned” or “[w]here he has a personal bias or prejudice concerning a party.”

                                           31
28 U.S.C. § 455(a), (b)(1). “Section 455 establishes ‘an objective standard:

disqualification is appropriate only where the reasonable person, were he to know all

the circumstances, would harbor doubts about the judge’s impartiality.’” Wells, 873
F.3d at 1251 (quoting Mathis, 787 F.3d at 1310). “‘In conducting this review, we

must ask how these facts would appear to a well-informed, thoughtful and objective

observer,’ who is ‘an average member of the public,’ not a ‘hypersensitive, cynical,

and suspicious person.’” Id. (quoting Mathis, 787 F.3d at 1310). Though judges

“have a strong duty to recuse when appropriate,” they also have “a strong duty to

sit,” and § 455 must not be so broadly construed as to make recusal mandated “upon

the merest unsubstantiated suggestion of personal bias or prejudice.” Id. (citation and

internal quotation mark omitted).

      The judge here did not exercise his best judgment in e-mailing Osipova’s

mother that her daughter’s sentence would depend on whether the two girls were

back in the United States before the sentencing hearing. But considering the mother’s

previous, numerous communications to the judge and the e-mail’s content, an

objective observer would likely not reasonably question the judge’s impartiality. The

e-mail communicated four things: (1) the judge had received Osipova’s letter about

which her mother had inquired, (2) the date set for sentencing, (3) an inference that

the girls’ return would lighten Osipova’s sentence, and (4) the judge could not

modify Osipova’s sentence after he imposed it. Contrary to Osipova’s assertions, this

e-mail did not show that the judge had determined a specific sentence. The e-mail

also did not communicate any information that Osipova did not already know. So the

                                          32
e-mail provides no reasonable basis for questioning the judge’s impartiality. We thus

affirm the court’s denial of Osipova’s motion to disqualify.

V.    Mobley’s Attorney’s Fees Are Not Recoverable in Restitution.

      Finally, Osipova argues that Mobley’s attorney’s fees were not related to the

government’s investigation or prosecution and, thus, were not recoverable under

18 U.S.C. § 3663. Section 3663 authorizes a district court to order that the defendant

make restitution to any victim of her offense. See § 3663(a)(1)(A). The order may,

“in any case, reimburse the victim for lost income and necessary child care,

transportation, and other expenses related to participation in the investigation or

prosecution of the offense or attendance at proceedings related to the offense[.]”

§ 3663(b)(4).

      Here, the district court awarded Mobley $18,100 in restitution for attorney’s

fees incurred in “his efforts to retrieve the children from Russia, which were

substantially frustrated by the defendant’s establishment (after her arrest) of a

guardianship in Russia.”24 Br. for Appellee at 33. The court concluded that these fees

“are directly related to the offense of conviction.” Appellee’s Suppl. App. vol. I

at 174:16–17. And the government maintains that the fees “were directly related to

the defendant’s criminal conduct and continuing obstruction” in using “the Russian

courts to thwart repatriation of the children.” Br. for Appellee at 34.




      24
           Osipova does not dispute how Mobley incurred these attorney’s fees.
                                           33
       But § 3663 does not authorize restitution for all expenses incurred by a victim

that are “directly related to” the defendant’s offense. Section 3663 delineates specific

authorizations for restitution orders and the one relied on here, subsection (b)(4), is

not met by expenses that are merely “related to” the offense. More is required: the

expenses must be “related to participation in the investigation or prosecution of the

offense or attendance at proceedings related to the offense[.]” § 3663(b)(4)

(emphasis added). The terms “investigation,” “prosecution,” and “proceedings” are

limited to the government’s investigation, the government’s criminal prosecution,

and criminal proceedings. Lagos v. United States, 138 S. Ct. 1684, 1688 (2018).25

And, to qualify for restitution, the expenses must be “caused by the specific conduct




       25
          Lagos interpreted the meaning of these terms as used in 18 U.S.C.
§ 3663A(b)(4), which requires reimbursement “for lost income and necessary child
care, transportation, and other expenses incurred during participation in the
investigation or prosecution of the offense or attendance at proceedings related to the
offense.” Though § 3663(b)(4) is discretionary and uses “related to” where the
mandatory § 3663A(b)(4) uses “incurred during,” the Court’s textual analysis of
§ 3663A(b)(4) in Lagos applies equally to § 3663(b)(4). The Court concluded
“investigation” refers to government investigations because the word “is directly
linked by the word ‘or’ to the word ‘prosecution,’ with which it shares the article
‘the’”—a linkage that is also present in § 3663(b)(4). 138 S. Ct. at 1688; see
§ 3663(b)(4) (“the investigation or prosecution”). The Court applied “[a] similar line
of reasoning” to conclude “that the immediately following reference to ‘proceedings’
also refers to criminal proceedings in particular,” reasoning that also applies to
§ 3663(b)(4)’s identical language. 138 S. Ct. at 1688; see § 3663(b)(4) (“or
attendance at proceedings”). Moreover, the same awkwardness the Court found in
interpreting “‘participation’ to refer to a victim’s role in its own private investigation,
and the word ‘attendance’ to refer to a victim’s role as a party in noncriminal court
proceedings” applies equally to § 3663(b)(4). 138 S. Ct. at 1688; see § 3663(b)(4)
(also using “participation in the investigation” and “attendance at proceedings”).
                                            34
that is the basis of the offense of conviction.” Hughey v. United States, 495 U.S. 411,

413 (1990).

      The attorney’s fees that Mobley incurred do not satisfy § 3663(b)(4)’s

requirements. The government has presented no evidence that Mobley’s attorney’s

fees were related to his participation in its investigation or prosecution of Osipova.

Instead, the government contends that the fees were the result of Mobley’s attempt to

bring his daughters back to the United States. There is no evidence that the

government directed or sanctioned this action. In fact, the government admitted at

oral argument that it never asked Mobley to incur these fees and that it was engaged

with the Department of State in its own attempt to secure the girls’ return. Moreover,

the girls’ return had no impact on the government’s investigation or prosecution of

Osipova.26 Making the girls “whole” by reuniting them with a father they would

consider a stranger was in no way “part and parcel” to the criminal prosecution, as

the government contends. Oral Arg. at 30:26–55. So Mobley’s attempt to secure the



      26
         The government states that Mobley’s attorney’s fees “were incurred ‘during
participation in the . . . prosecution of the offense’” because “[l]ocating and
(hopefully) retrieving the children was a central part of the government’s
investigation and prosecution effort.” Br. for Appellee at 36 (omission in original).
But Mobley already knew where the girls were—Russia—so he did not need to incur
attorney’s fees to locate them. Further, the girls’ return to the United States was not
necessary for the prosecution to proceed, so the government’s assertion that their
return was “central” to its effort is questionable. Finally, that the statute allows for
childcare expenses incurred during participation in the investigation or prosecution of
the offense but not Mobley’s attorney’s fees does not “make no sense” or “discredit
the judicial system,” because the latter fees were not incurred during such
participation as required by the statute (while the former would be). Id. at 37; see
§ 3663(b)(4).
                                           35
return of his daughters did not assist the government in its investigation or

prosecution of Osipova. This means Mobley’s attorney’s fees are not recoverable

under subsection (b)(4).

       Moreover, Mobley’s loss caused by Osipova’s conduct underlying her

conviction was the loss of his daughters. Mobley incurred attorney’s fees only to try

to recover his loss, i.e., obtain the return of his daughters. In United States v.

Diamond, 969 F.2d 961, 968 (10th Cir. 1992), we opined that “[i]n the absence of

specific statutory authority for an award of attorney’s fees and expenses, we believe

Hughey is decisive as it limits the substantive boundaries of restitution under the

[statute] to the specific conduct underlying the offense of conviction.” (citing

Hughey, 495 U.S. at 413). “Expenses generated in recovering a victim’s losses,

therefore, generally are too far removed from the underlying criminal conduct to

form the basis of a restitution order.” Id. In United States v. Patty, 992 F.2d 1045,

1049 (10th Cir. 1993), we “construe[d] Diamond as holding that attorney fees

incurred by the victim to recover his property are not directly related to the

defendant’s criminal conduct and thus are not recoverable in restitution.” (citation

omitted). But we recognized that “[t]here may be a situation . . . where attorney fees

under the [Victim Witness Protection Act] are directly related to a defendant’s

criminal conduct because they were ‘sustained by [the] victim as a result of the

offense.’” Id. (third alteration in original) (quoting 18 U.S.C. § 3664). Though we

decided Diamond and Patty before Congress enacted subsection (b)(4) in 1994, we



                                            36
still find their logic applicable here, where § 3664(b)(4) does not expressly authorize

granting Mobley restitution for his attorney’s fees.

       The government asserts § 3664(b)(4) does authorize restitution for Mobley’s

attorney’s fees and for support cites an international-parental-kidnapping case that

allowed similar fees, United States v. Cummings, 281 F.3d 1046 (9th Cir. 2002). In

Cummings, the Ninth Circuit allowed restitution for attorney’s fees incurred in the

left-behind mother’s attempt to recover custody of her children, concluding that the

“attorney’s fees are expenses related to the government’s investigation and

prosecution of Cummings for wrongfully retaining his children in a foreign country,

thereby interfering with their mother’s parental rights.” 281 F.3d at 1052. The court

determined that, under its precedent, the “incurred attorney’s fees are [not] ‘wholly

separate’ from the government’s prosecution of Cummings.” Id. at 1053.

       But as discussed, § 3663(b)(4) requires participation in the prosecution, not

merely a relationship to it. So while we agree that the girls’ return is related to the

international-parental-kidnapping offense, we do not see how seeking their return

equates to participation in the investigation or prosecution of the offense. The

government already knew the girls were in Russia and did not need to return them to

Mobley’s custody to obtain a conviction against Osipova. So, with no evidence that

Mobley’s attorney’s fees were “related to participation in the investigation or

prosecution of the offense,” § 3663(b)(4), we decline to reach the same conclusion as

the Ninth Circuit’s in Cummings. We thus conclude that the district court’s restitution

order was unauthorized by law and must be vacated.

                                            37
                                  CONCLUSION

      For the foregoing reasons, we vacate Osipova’s 18 U.S.C. § 875(b) convictions

and the restitution order and remand for resentencing. We otherwise affirm.




                                         38
19-3122, United States v. Mobley
HOLMES, J., Concurring.

       In all material respects, I agree with the outcome and reasoning of the majority’s

opinion, except for Part III, which addresses the sufficiency of the evidence with respect

to Ms. Osipova’s convictions under 18 U.S.C. § 875(b). As to that part, I concur in the

judgment only. Thus, like the majority, I believe that Ms. Osipova’s § 875(b)

convictions—that is, her convictions on counts 2 and 3 of the superseding indictment—

must be vacated. In summary fashion, I explain my reasoning below.

       “[W]e must decide whether there was sufficient evidence presented at trial for a

reasonable jury, properly instructed, to have found beyond a reasonable doubt” that Ms.

Osipova was guilty of the two § 875(b) offenses. United States v. Wyatt, 964 F.3d 947,

951 (10th Cir. 2020) (emphasis added). Therefore, our court is not bound by the jury

instructions actually given at trial in resolving a properly preserved sufficiency-of-the-

evidence challenge. Ms. Osipova properly preserved such a challenge. That said, in

adhering to the well-settled principle of party presentation, it is neither required nor

advisable for our court to sua sponte adjudicate independently questions pertaining to the

proper governing law, in every instance where it is confronted with a sufficiency-of-the-

evidence challenge. See, e.g., Greenlaw v. United States, 554 U.S. 237, 243 (2008) (“In

our adversary system, in both civil and criminal cases, in the first instance and on appeal,

we follow the principle of party presentation. That is, we rely on the parties to frame the

issues for decision and assign to courts the role of neutral arbiter of matters the parties

present.”); United States v. Tee, 881 F.3d 1258, 1269 (10th Cir. 2018) (“We ordinarily
consider only the grounds presented by the appellant, wary of searching out our own

reasons to reverse when the ground is not presented by the appellant[.]”). The parties’

briefing must reveal a real controversy concerning the governing law. And, though it

only emerged through the parties’ supplemental briefing, such a controversy is present

here.

        With respect to that controversy, I cannot agree with the majority’s determination

that the term “kidnap” in § 875(b) incorporates the conduct proscribed by the federal

kidnapping statute, 18 U.S.C. § 1201—and, more specifically, incorporates the parental-

kidnapping exclusion of that statute. The plain terms of § 875(b) don’t say that. And the

majority’s wide-sweeping discussion of the statutory and legislative history of §§ 875(b)

and 1201 does not persuasively indicate that Congress intended such an incorporation.

See generally Thomas v. Reeves, 961 F.3d 800, 817 n.45 (5th Cir. 2020) (en banc)

(Willett, J., concurring) (per curiam) (discussing “the important distinction” between the

concepts of “statutory” and “legislative” history). I would give the term “kidnap” as used

in § 875(b) its common-law meaning. See, e.g., Moskal v. United States, 498 U.S. 103,

114 (1990) (“[W]here a federal criminal statute uses a common-law term of established

meaning without otherwise defining it, the general practice is to give that term its

common-law meaning.” (quoting United States v. Turley, 352 U.S. 407, 411 (1957))).

And we have stated what that meaning is: “[u]nder common law[,] ‘kidnap’ meant to take

and carry away any person by force and against his will.” United States v. Marx, 485
F.2d 1179, 1186 (10th Cir. 1973); accord United States v. Young, 512 F.2d 321, 323 (4th

Cir. 1975). As the majority adverts to in footnote 17 of its opinion, when one applies the

                                             2
common-law definition of “kidnap,” no reasonable jury could determine—with respect to

counts 2 and 3—that Ms. Osipova was guilty of transmitting threats to kidnap in violation

of § 875(b). Accordingly, her convictions for those counts should be vacated and her

case should be remanded to the district court for further proceedings.

      On the foregoing basis, I concur.




                                            3